TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00119-CV



                                   Patrick Quigley, Appellant

                                                v.

                                    Jeffrey Langle, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-000342, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 1, 2015, this Court sent notice to Patrick Quigley that the clerk’s record was

overdue and that this Court had received notice from the Travis County clerk’s office that no

payment had been received or arrangements made for payment for the clerk’s record. This Court

requested that Quigley make arrangements for the record and submit a status report. Quigley also

was notified that his appeal would be dismissed for want of prosecution if he did respond to this

Court by May 11, 2015. To date, Quigley has not responded to the Court’s notice. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 22, 2015




                                              2